Fourth Court of Appeals
                                         San Antonio, Texas
                                                 July 24, 2019

                                             No. 04-19-00376-CR

           IN RE STATE OF TEXAS, ex. rel. Todd “Tadeo” Durden, County Attorney

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On June 5, 2019, relator filed a petition for writ of mandamus, the real parties in interest
responded, and relator replied. After reviewing the petition, the responses, and the reply, the
petition for writ of mandamus is CONDITIONALLY GRANTED IN PART, DISMISSED AS
MOOT IN PART, and DENIED IN PART.

       We conditionally GRANT relator’s petition IN PART and ORDER Judge Fernandez to (1)
vacate his January 24, 2019 “Order to Release Funds” and (2) enter an order releasing the
remainder of the $897.00 ($397.00) to Maria Villarreal Cervantez in her underlying cause. The
writ will issue only in the event we are notified Judge Fernandez fails to comply within fifteen
days from the date of this order. We DISMISS relator’s petition AS MOOT in so far as relator
requests any relief related to the so-called “Pay-to-Plea” policy. Relator’s request that this court
disqualify Judge Shahan from presiding over criminal cases is DENIED. All other relief requested
by any party is DENIED.

        It is so ORDERED on July 24, 2019.


                                                                       _____________________________
                                                                       Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.

                                                                       _____________________________
                                                                       Keith E. Hottle, Clerk of Court


1
  This proceeding arises out of Cause Nos. 10005CR, et al., styled The State of Texas v. Maria Villarreal Cervantez,
et al., pending in the County Court, Kinney County, Texas. The Honorable James T. Shahan and the Honorable
Enrique Fernandez are the respondents.